Motion Denied and Order filed August 11, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00734-CV
                                    ____________

                         GREGORY GREEN, Appellant

                                          V.

    HOUSTON FIREFIGHTERS’ RELIEF AND RETIREMENT FUND,
                           Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-46605

                                      ORDER

      Appellant’s August 4, 2020 motion to strike appellee’s May 12, 2020 surreply
brief is DENIED. Appellant may file a response to the surreply within 14 days of
this order. No further briefing will be permitted.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.